DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2020-12-24 has been entered.


Response to Amendment
The amendment filed 2020-12-24 has been entered and fully considered.

In light of applicant’s amendment, filed 2020-12-24, the 35 U.S.C. § 101 rejection has been withdrawn.

Applicant’s arguments, see pp. 8-10, filed 2020-12-24, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-16 and 18-21 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph W. Schmidt (Reg. 36,920) on 2021-02-08.
Authorization for this examiner’s amendment is not required as it merely corrects claim informalities and is not considered substantive; See MPEP § 714(II)(E) and § 1302.04.

Please replace the Claims as follows:
20. (Currently Amended) A method comprising:
obtaining one or more transactions, from one or more application programs, to be validated by a set of consensus nodes before storage on a digital ledger;
selecting on a per-transaction basis, from a plurality of consensus algorithms, one or more consensus algorithms to be executed by the set of consensus nodes on the one or more transactions based on one or more given policies associated with the one or more application programs;

analyzing past performance of a given selected consensus algorithm using the digital ledger; and
in response to the analyzing step, at least one of changing the on one or more given policies and changing one or more of the plurality of consensus algorithms;
wherein the one or more identifiers comprise at least one consensus tag appended to the one or more transactions;
wherein tagging is performed by the selected one or more consensus algorithms or one or more compute nodes that makes the one or more consensus algorithm selections; and
wherein the method is implemented via at least one processing device comprising a processor coupled to a memory.

22. (Currently Amended) The apparatus of claim 18, wherein the consensus algorithm selection is application program-based.

23. (Currently Amended) The apparatus of claim 22, wherein the given policy associated with the one or more transactions is coded in an application program that provided the one or more transactions.

24. (Currently Amended) The apparatus of claim 22, wherein the given policy associated with the one or more transactions is inferred by inspecting an application program that provided the one or more transactions.

25. (Currently Amended) The apparatus of claim 22, wherein the given policy associated with the one or more transactions is learned over time during execution of an application program that provided the one or more transactions.

Allowable Subject Matter
Claims 1-8, 10-13, and 18-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491